

115 HR 6860 IH: GI Bill Transfer Extension Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6860IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Taylor (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend the period in which members of the uniformed
			 services may transfer entitlement to educational assistance under
			 Post-9/11 Educational Assistance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the GI Bill Transfer Extension Act. 2.Eligibility and period for transfer entitlement under Post-9/11 Educational Assistance Program (a)EligibilitySubsection (b) of section 3319 of title 38, United States Code, is amended to read as follows:
				
 (b)Eligible individualsAn individual referred to in subsection (a) is any of the following: (1)A member of the uniformed services who, at the time of the approval of the individual’s request to transfer entitlement to educational assistance under this section, has completed at least—
 (A)six years of service in the Armed Forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or
 (B)the years of service as determined in regulations pursuant to subsection (j). (2)A veteran who—
 (A)while serving in the Armed Forces met the service conditions specified in subparagraph (A) or (B) of paragraph (1); and
 (B)at the time of the approval of the individual’s request to transfer entitlement to educational assistance under this section, has been discharged or released from the Armed Forces for not more than 15 years..
 (b)Time for transferSubsection (f) of such section is amended— (1)by striking paragraph (1);
 (2)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and (3)in the subsection heading, by striking Time for Transfer;.
 (c)Years of serviceSubsection (j) of such section is amended by adding at the end the following new paragraphs:  (3)Such regulations may not provide for a limitation on eligibility under subsection (b) based on a maximum number of years of service in the uniformed services..
 (d)Application dateThe amendments made by this section shall apply to any individual who is discharged or released from the uniformed services on or after August 1, 2009.
			